04/29/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                               December 8, 2020 Session

             STATE OF TENNESSEE v. LYNN FRANK BRISTOL

                   Appeal from the Circuit Court for Coffee County
                        No. 42118F Vanessa Jackson, Judge
                      ___________________________________

                           No. M2019-00531-CCA-R3-CD
                       ___________________________________


Lynn Frank Bristol, Defendant, was indicted by the Coffee County Grand Jury for
“sexual battery and rape of a child” for incidents involving his step-daughter. Nearly
three years later, and three days prior to trial, the State moved to amend the indictment to
reflect a charge of aggravated sexual battery in Count One and to amend the dates
encompassed in the indictment in both Count One and Count Two. Defendant objected
to the amendment and asked for a continuance. The trial court allowed the State to
amend the indictment and denied a continuance. After a jury trial, Defendant was
convicted of aggravated sexual battery in Count One and the lesser-included offense of
aggravated sexual battery in Count Two. Defendant was sentenced to ten years for each
conviction and the trial court ordered the sentences to run consecutively, for a total
effective sentence of twenty years to be served at 100 percent. Defendant appeals,
arguing: (1) that the trial court erred in allowing the State to amend the indictment; (2)
that the trial court erred by denying a continuance; (3) that the trial court improperly
relied on State v. Qualls, 482 S.W.3d 1 (Tenn. 2016), for a variety of reasons, including
failing to give an enhanced unanimity instruction; (4) that the evidence is insufficient to
support the convictions; and (5) that the sentence is excessive. Because we determine
that the trial court erred by failing to submit the complete written charge to the jury, in
violation of Tennessee Rule of Criminal Procedure 30(c), the judgments of the trial court
are reversed and the matter is remanded for a new trial.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Reversed
                                  and Remanded

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER and ROBERT L. HOLLOWAY, JR., JJ., joined.

Thomas Parkerson, Murfreesboro, Tennessee, for the appellant, Lynn Frank Bristol.
Herbert H. Slatery III, Attorney General and Reporter; Sophia S. Lee, Senior Assistant
Attorney General; Craig Northcott, District Attorney General, for the appellee, State of
Tennessee.


                                                OPINION

      On June 22, 2015, the Coffee County Grand Jury issued an indictment charging
Defendant with “sexual battery & rape of a child”1 as follows:

                                                  COUNT ONE

               The Grand Jurors of Coffee County, Tennessee, duly impaneled and
        sworn upon their oath present that [Defendant] during the year of 2009, in
        Coffee County, Tennessee, and before the return of this indictment,
        unlawfully and intentionally did have unlawful sexual contact with
        [J.M.T.]2, a person less than thirteen (13) years of age at the time of the
        commission of this offense, in violation of T[ennessee] C[ode] A[nnotated
        section] 39-13-504,3 and against the peace and dignity of the State of
        Tennessee.

                                                 COUNT TWO

               The Grand Jurors of Coffee County, Tennessee, duly impaneled and
        sworn upon their oath present that [Defendant] on or about the months of
        January or February of 2012, in Coffee County, Tennessee, and before the
        finding of this indictment did engage in unlawful sexual penetration with
        [J.M.T.], the said victim being more than three (3) years of age but less than
        thirteen (13) years of age at the time of the commission of this offense, in
        violation of T[ennessee] C[ode] A[nnotated section] 39-13-522, and against
        the peace and dignity of the State of Tennessee.


      On Monday, May 7, 2018, the morning trial was scheduled to begin, the court
heard pre-trial motions, including a motion filed by the State on Friday, May 4, 2018.
The substance of the motion was to amend the indictment to include a date range for each

        1
            This language is taken from the cover page of the indictment.
        2
            This Court refers to victims of child sexual abuse by their initials in order to protect their
identity.
        3
        Tennessee Code Annotated section 39-13-504 defines aggravated sexual battery. Tennessee
Code Annotated section 39-13-505 defines sexual battery.
                                                   -2-
offense and to reflect that Defendant was charged with aggravated sexual battery in
Count One rather than sexual battery. Counsel for Defendant objected, asking for a
continuance if the trial court granted the motion to amend the indictment. Defendant
reasoned that proceeding to trial would be prejudicial to him unless he was able to
properly prepare for the amended indictment. The trial court disagreed, allowing the
State to amend the indictment. The trial court issued an order amending the indictment to
the following:

                                           Count One

             The Grand Jurors of Coffee County, Tennessee, duly impaneled and
      sworn upon their oath present that [Defendant], on a date between January
      1, 2009 and February 29, 2012, in Coffee County, Tennessee, and before
      the return of this indictment, unlawfully and intentionally did have sexual
      contact with [J.M.T.], a person at less than thirteen (13) years of age at the
      time of the commission of the offense, in violation of Tennessee Code
      Annotated [section] 39-13-504, and against the peace and dignity of the
      State of Tennessee.

                                           Count Two

             The Grand Jurors of Coffee County, Tennessee, duly impaneled and
      sworn upon their oath present that [Defendant], on a date between January
      1, 2009 and February 29, 2012, in Coffee County, Tennessee, and before
      the return of this indictment, did engage in unlawful sexual penetration with
      [J.M.T.], the said victim being more than three (3) years of age but less than
      thirteen (13) years of age at the time of the commission of the offense, in
      violation of Tennessee Code Annotated [section] 39-13-522 and against the
      peace and dignity of the State of Tennessee.


       After the trial court denied the motion to continue the trial, counsel for Defendant
and the State discussed the required unanimity jury instruction for the generic evidence
that the State claimed was going to be presented at trial. The State discussed that it
would be relying on testimony about the “massage” incident for Count One and
testimony about the “flashlight” incident for Count Two. Jury selection immediately
followed, and opening statements began the next morning, May 8, 2018.

      At trial, the victim testified. At the time of trial, she was eighteen years of age.
She explained that she has a sister who is four years younger. Her parents, S.T. and C.B.,

                                           -3-
divorced when she was around three or four years of age. After the divorce, her parents
had “50/50” custody of her and her sister.

       In 1999, when the victim was eight or nine years of age, she lived in a duplex in
Manchester, Tennessee, with her mother. Her maternal grandmother, M.B., lived in a
different unit in the same complex. At some point after the victim’s parents divorced, her
father also moved into the same complex in order to be close to the girls. His duplex was
four or five buildings away from theirs. Her paternal grandmother, L.M., also lived close
by. The victim was close with all of the members of her family.

       The victim recalled that her mother met Defendant on a dating website. They
married in 2008 after “talk[ing] for like six months.” The victim talked to Defendant on
the phone before she actually met him in person. The victim was “not sure” if she
actually met Defendant in person before Defendant and her mother married. For the first
few weeks of the marriage, the victim and her sister stayed with their maternal
grandmother.

       The victim described her relationship with Defendant as “uncomfortable” because
he was a “new person” in her life. Then, the victim recalled multiple times that
Defendant walked in on her while she was “getting dressed in the mornings” before
school. Defendant would also ask to rub her feet. The victim explained that he would
“rub [her] feet and then go up on [her] legs and rub more.” On other occasions,
Defendant would open the door to the bathroom and watch the victim take a shower
through the clear shower curtain.

       The victim recalled “[n]umerous” massaging incidents but one in particular that
occurred when she was twelve years old, “[t]hree or four weeks before [she] got taken to
the CAC, the Child Advocacy Center, where [Defendant] was rubbing [her] legs and
went up on [her] legs and was all over [her] underwear touching on the side of [her] on
the side of [her] private area.” During this particular occasion, Defendant “would graze
over [her] underwear and then he would go over to the side” for minutes at a time.
Defendant’s hands were inside her pants but on top of her underwear.

        The victim also recalled a “bad dream about [her] cousin, that he had touched
[her] or raped [her].” She had the dream when she was ten years old but told Defendant
about it instead of her mom to avoid making her mother upset. A few weeks after she
told Defendant about the dream, Defendant “came around the corner” with a “flashlight
in his hand.” Defendant told the victim that her mother “said it was okay if - - that he had
to check [her] to see if [she] was pregnant.” The victim “sat on the bed and [she] pulled
[her] pants down and [her] underwear.” Then, she “put [her] knees up and [she] used a
pillow to cover [her] face.” Defendant “used his fingers to spread [her vaginal] lips out
                                           -4-
and used a flashlight to look at [her].” The event lasted three to four minutes and the
victim did not remember anything else being said during the incident.

       The victim explained that her younger sister told someone at school about the
abuse and that her paternal grandmother picked her up at school one day and took her to
the Child Advocacy Center. She was interviewed that day, February 7, 2012. The victim
acknowledged that during the interview, she told the interviewer that Defendant did not
touch her during the flashlight incident because she was “scared” and because it was
“hard” and “uncomfortable” to talk about the incidents with a stranger. The victim
insisted that the flashlight incident occurred consistently with her trial testimony.

       After the interview, a custody battle began. The victim also testified in court
regarding custody. She could not remember if she testified at the juvenile court
proceeding that Defendant touched her. The victim’s father gained full custody of the
girls. The victim explained that she was estranged from her mother because her mother
took Defendant’s side.

       The victim eventually saw Janie Berryman, a licensed psychologist, after
disclosing the abuse. Dr. Berryman recalled that the victim was able to describe several
instances of inappropriate behavior including “grooming behavior” that escalated to
“genitalia penetration.” Dr. Berryman did not think the victim had been coached and was
credible. Dr. Berryman recalled that the victim also disclosed digital penetration during
one of her sessions including a description of an incident during which the victim awoke
to Defendant placing his fingers inside her vagina.

      Jennifer Bellamy, the family advocate at the Coffee County Child Advocacy
Center, testified that she interviewed the victim in February of 2012. The victim
appeared to be “credible” and consistently described events during the interview but was
“embarrassed” to talk about what happened to her.

       The victim’s mother, C.B., testified on behalf of Defendant that she divorced the
victim’s father in November of 2005 and married Defendant in 2008. She met Defendant
on the website, “hisholyplace.com.” C.B., a nurse practitioner, recalled that Defendant
massaged her feet on occasion and that her daughters would also ask Defendant to
massage their feet. C.B. never saw Defendant doing anything inappropriate with the girls
and trusted him to be alone with them. C.B. did not think that it was unreasonable for
Defendant to look at the victim’s private area with a flashlight “the way he explained it”
to her. Defendant had explained to her that the victim was “hysterical” because she
thought “something wrong [was] going on down there.” C.B. remembered “freak[ing]
out” when the victim told her about being raped by her cousin. C.B. did not think that the

                                          -5-
memory was a dream, but that it actually happened. However, C.B. acknowledged that
she did not report the incident to the police.

      C.B. lost custody of the children in 2012. C.B. took Defendant’s side after
praying for and getting an answer from God that “trump[ed] everything.”

        Defendant testified that he met C.B. online, that he moved to Tennessee, and that
they married. He met the victim and her sister before they married. Defendant explained
the flashlight incident. He stated that the victim came to him in a “very emotional and
hysterical” state claiming that there was “something . . . wrong down there.” Defendant
explained that it was the victim’s idea for him to look at her vaginal area, so the victim
pulled her pants and underwear down before jumping on a dresser. Defendant got a
flashlight “for [the victim’s] sake” and “held it up” but did not look at her genitals. The
victim asked him not to tell C.B. Defendant denied touching or spreading the victim’s
labia apart with his hands. Defendant also admitted that he massaged the victim’s feet
but denied that he ever touched her inappropriately. Defendant described the victim,
claiming that she was never disciplined and that she would say anything to get what she
wanted.

       At the conclusion of the proof, the jury found Defendant guilty of aggravated
sexual battery in Count One and the lesser-included offense of aggravated sexual battery
in Count Two. After a sentencing hearing, during which a victim impact statement was
introduced and Defendant testified, the trial court sentenced Defendant to ten years for
each count and ordered the sentences to be served consecutively, for a total effective
sentence of twenty years.

       After the denial of a motion for new trial, Defendant appealed.

                                          Analysis

                 I. Amendment of the Indictment/Denial of Continuance

        Defendant raises several issues on appeal. In order to facilitate our analysis of the
issues, we will address them in a different order than they appear in Defendant’s brief to
this Court. Defendant argues that the trial court erred by denying the motion for
continuance after the State requested an amendment of the indictment right before the
trial began. Defendant argues that the amendment was prejudicial and affected his ability
to craft a defense. The State disagrees, arguing that the amendment did not amount to a
new or different charge or result in any prejudice to Defendant. Thus, the State argues,
the trial court did not err in denying a continuance.

                                            -6-
                              A. Amendment of the Indictment

       An amendment to an indictment is permitted pursuant to Rule 7(b) of the
Tennessee Rules of Criminal Procedure. While there are several scenarios contemplated
by the rule, as pertinent to this case, the rule provides:

       Without the defendant’s consent and before jeopardy attaches, the court
       may permit such an amendment if no additional or different offense is
       charged and no substantial right of the defendant is prejudiced.

       An amendment to the date in an indictment does not charge the defendant with a
new or additional crime. State v. Kennedy, 10 S.W.3d 280, 284 (Tenn. Crim. App. 1999).
“[A] defendant is not charged with a new crime when the date in the indictment is merely
corrected in order for the original charge to stand.” Id.; see also State v. Richard
Dewayne Jordan, No. E2003-02351-CCA-R3-CD, 2004 WL 1359093, at *2 (Tenn.
Crim. App. June 16, 2004) (amending dates in one count charging incest and one count
charging aggravated sexual battery to encompass a range of dates between 1992 and 1994
rather than a six-month period between 1994 and 1995), no perm. app. filed. A trial
court’s decision to allow an amendment of an indictment is reviewed for abuse of
discretion. Kennedy, 10 S.W.3d at 284.

        Here, nearly three years after the Grand Jury returned a two-count indictment, the
State filed a motion to amend the indictment just three days prior to the scheduled start of
trial. The motion asked the trial court to amend Count One of the indictment to reflect
Defendant was being indicted for aggravated sexual battery rather than sexual battery, as
listed on the cover page of the indictment. The State also sought to amend the indictment
to change the date of the offense in Count Two from “on or about January or February of
2012” to “sometime in 2011.”

       During the hearing, the District Attorney explained that the offense in Count One
should have been listed as aggravated sexual battery rather than sexual battery, as listed
on the cover page of the indictment.

        Additionally, the District Attorney told the trial court, “all I know to say is I’m an
idiot. I’ve got no good excuse other than I just messed up.” He proceeded to explain that
the dates of the offenses were wrong on the indictment, in a way that was even different
from the dates listed in the State’s written late-filed motion. He told the trial court that he
was talking to defense counsel the morning of trial and “it all just kind of [g]elled.” He
informed the trial court that the “massage” incident was the basis for the aggravated
sexual battery charge in Count One. The District Attorney explained the victim’s

                                             -7-
testimony would show that this incident occurred about a month prior to the victim’s
forensic interview in February of 2012.

       The District Attorney further explained that the “flashlight” incident was the basis
for the rape of a child charge in Count Two. According to the prosecutor, the victim had
reported that this event actually occurred prior to the massage incident when the victim
was ten years of age, or during the year 2009. Thus, on the morning of trial, the nature
and timing of the alleged offenses had just dawned on the District Attorney. The State’s
position was now that Count Two occurred before Count One.

       The District Attorney then proceeded to ask the trial court to amend the indictment
to allow a range of dates in the indictment for each offense, from January 1, 2009 through
February 29, 2012, instead of the dates listed on the original indictment. The District
Attorney again reiterated that at trial it would elect the massage incident as the basis of
the aggravated sexual battery charge in Count One and the flashlight incident as the basis
for the rape charge in Count Two. Counsel for the State asked the trial court to amend
the indictment in accordance with State v. Qualls, 482 S.W.3d 1 (Tenn. 2016). He
explained that according to Qualls,


      over defense’s objection, that the State is allowed to modify or amend the
      indictment at any point prior to jeopardy attaching. Obviously[,] jeopardy
      has not yet attached in this case. So long as there’s not substantial
      impairment of his rights. And I will argue that there is no substantial
      impairment. As I put in my motion, these whole things have been
      disclosed. Everyone knows what we’ve been talking about. Under the
      state of the law I can put on the proof and I don’t have to elect until the end
      of my proof. So[,] both sides should have been prepared to defend
      everything in this time period because I can choose whatever I wanted to
      choose. Now, in fairness to [Defense counsel], as I said before, I don’t
      have any doubt that I told him in trying to reconcile this that I was probably
      intending to elect different things than I’m intending to elect today. So I
      want to be completely candid with the Court about that. But in the end all
      this was known to everyone, the massaging incident, the aggravated sexual
      battery. Unless the proof comes in different, then [what] I intend on
      electing was known from the very beginning. The flashlight incident was
      known from the very beginning. [Defendant] testified about both of these
      incidents in a deposition in the DCS case as well as at a trial in the DCS
      case. So this is not new. I just got the dates wrong on the indictment and
      that admittedly has led to some confusion. So that’s my position on the
      need to amend. I don’t believe it affects any substantial right or materially
                                           -8-
      impacts the ability to defend today. And I ask that we just go ahead and
      amend it and move forward with the trial.


       Counsel for Defendant agreed that the amendment would not result in a new
charge but that any amendment to the indictment would impair Defendant’s ability to
defend against the charges. The trial court ultimately allowed the State to amend the
indictment, finding that Defendant was not prejudiced because “there’s nothing other
than what has already been disclosed in that time period[.]”

        The District Attorney’s last-minute amendment to the indictment is perplexing and
confusing. While he argued that “I intended for all this to come out and then make an
election of offenses,” he also advanced a notion that the evidence will be consistent with
the Tennessee Supreme Court’s holding in Qualls that the election doctrine does not
require the prosecution to identify a single incident in generic evidence cases but is
satisfied by providing a jury with a modified unanimity instruction which allows for
conviction only if the jury unanimously agrees defendant committed all the acts described
by the victim. However, what is baffling about the District Attorney’s argument is the
victim’s testimony in this case was never held out to be generic evidence. He indicated
to the trial court that the victim’s testimony would allow the State to rely on Qualls to
make an election at the end of the State’s proof because “I can choose whatever I
want[ed] to choose.” The District Attorney concluded his argument with his belief that
the amendment to the indictment did not “affect any substantial right or materially impact
the ability to defend today.”

       Based on our review of the record, we determine that the trial court did not err in
granting the motion to amend the indictment. Defendant was not charged with an
additional or different offense. The language of the original indictment charged
Defendant with a violation of T.C.A. §39-13-504 (aggravated sexual battery) in Count
One even if the cover sheet of the indictment listed the offense as sexual battery. A
minor discrepancy between the language on the cover sheet and the language contained
in a count of the indictment will not render the indictment void. See Jermain Gwin v.
State, No. W2014-00681-CCA-R3-HC, 2015 WL 12978199, at *2 (Tenn. Crim. App.
Jan. 16, 2015), no perm. app. filed. Additionally, the substantial rights of Defendant
were not impaired. At the time of the amendment, both Defendant and the State had
heard the victim’s testimony at a DCS hearing and had viewed the victim’s forensic
interview, during which she disclosed the nature and time frame of the alleged abuse.
The amendment was consistent with the victim’s allegations. We also note that
Defendant could have filed a motion for a bill of particulars and chose not to do so.
Defendant’s only argument with regard to prejudice was that he needed to investigate a
possible defense outside the timeframe alleged in the original indictment. A change to
                                          -9-
the dates of the indictment did not affect Defendant’s ability to defend against the
charges. On appeal, Defendant has again failed to point to any specific prejudice other
than a need to “prepare a new defense.” Lastly, the motion to amend was timely made
prior to the time jeopardy attached. The trial court did not abuse its discretion.
Defendant is not entitled to relief on this issue.

                                B. Denial of Continuance

        A trial court’s denial of a continuance is also reviewed for an abuse of discretion.
State v. Hines, 919 S.W.2d 573, 579 (Tenn. 1995) (citing State v. Strouth, 620 S.W.2d
467, 472 (Tenn. 1981)). An abuse of discretion occurs when the failure to grant a
continuance results in the denial of a fair trial or when one could reasonably conclude
that a different result would have occurred had the continuance been granted. Id. Similar
to the amendment of the indictment, we find the trial court did not abuse its discretion in
denying a continuance. The amendment of the indictment did not result in Defendant
being charged with an additional or different offense. The language of the original
indictment charged Defendant with aggravated sexual battery in Count One even if the
cover sheet of the indictment listed the offense as sexual battery. Defendant argued that
he needed additional time to investigate possible defense outside the timeframe alleged in
the original indictment. As we stated above, a change to the dates of the indictment did
not affect Defendant’s ability to defend against the charges. We cannot conclude that a
different result would have occurred if the continuance had been granted. Id. The trial
court did not abuse its discretion in denying a continuance. Defendant is not entitled to
relief on this issue.

                           Application of State v. Qualls

       Defendant challenges the State’s reliance on State v. Qualls to support the motion
to amend the indictment because the victim’s testimony was specific rather than general.
As part of that argument, Defendant also challenges the trial court’s application of Qualls
with regard to the election doctrine because the testimony from the victim in this case
was very specific with regard to the instances of abuse. Because the victim’s testimony
was so specific, Defendant argues that Qualls should not apply and the State should have
been required to elect the offenses on which they desired to proceed. In the alternative,
Defendant argues that if this Court determines the testimony from the victim was
considered generic, the trial court was required to give the modified unanimity instruction
and erred by failing to do so.

      In the sex crimes context, the general prohibition of evidence relating to other
crimes or bad acts is relaxed, especially where the defendant is alleged to have committed
sexual offenses over a lengthy period of time against young children. Qualls, 482
                                           - 10 -
S.W.3d at 9 (citing State v. Johnson, 53 S.W.3d 628, 631 (Tenn. 2001); State v. Rickman,
876 S.W.2d 824, 828 (Tenn. 1994); State v. Shelton, 851 S.W.2d 134, 137 (Tenn. 1993)).
Even when the prohibition is relaxed in this context, the admission of other sexual acts is
not without its limits. Our supreme court set the boundaries of what evidence of other
sexual acts is admissible by saying, “‘[W]here the indictment charges that sex crimes
occurred over a span of time,’ rather than on specific dates, then ‘evidence of unlawful
sexual contact between the defendant and the victim allegedly occurring during the time
charged in the indictment is admissible.” Qualls, 482 S.W.3d at 9 (quoting Rickman, 876
S.W.2d at 828). In order to ensure jury unanimity when the prohibition of evidence
relating to other crimes or bad acts is relaxed, the State is required to elect for each count
the specific incident on which the jury should deliberate to determine the defendant’s
guilt. Id. Additionally, our supreme court has made clear that the State is not required to
elect the specific offense until “the conclusion of the State’s case-in-chief.” Id. at 10.

       This Court has provided further clarification regarding the rule set forth in
Rickman. Prior to the admission of other crimes or bad acts in the sex crimes context,
“the State must also show that the young victim can only provide a vague description of
events and that the State must take a ‘wait and see’ approach to the victim’s testimony in
order for it to show that the defendant committed the offense or offenses alleged in the
indictment.” State v. Danny Ray Smith, No. E2012-02587-CCA-R3-CD, 2014 WL
3940134, at *13 (Tenn. Crim. App. Aug. 13, 2014), no perm. app. filed. On the other
hand, if the State can pinpoint a specific event that occurred during the time period found
in the indictment, and the victim can testify to that specific event, then the Rickman
exception, or relaxation of the rules, does not apply. Id. Furthermore, if the State has
narrowed the scope of the indictment by filing a bill of particulars and indicating the
specific event that it intends to elect, then the State cannot present evidence of other
crimes or bad acts outside of the scope of the bill of particulars. State v. Jeff Carter, No.
M2009-02399-CCA-R3-CD, 2010 WL 5343212, at *11, (Tenn. Crim. App. Dec. 16,
2010), no perm. app. filed.

       Generally, the right to a trial by jury guarantees that a verdict rests on the jurors’
unanimous conclusion that the defendant committed one particular criminal act. State v.
Kendrick, 38 S.W.3d 566, 568 (Tenn. 2001). Accordingly, when evidence of multiple
instances of unlawful sexual contact is introduced, the State must elect the specific
conduct which forms the basis of the conviction. State v. Knowles, 470 S.W.3d 416, 423
(Tenn. 2015). The election requirement enables a defendant to prepare for trial, protects
against double jeopardy, and allows the trial and appellate court to review the sufficiency
of the evidence. Kendrick, 38 S.W.3d at 568. The State is not required to identify the
particular date that the offense occurred because the time of an offense is immaterial to
bringing the indictment and because in cases involving young children, such as the one at
bar, the victim may not be able to pinpoint the exact timing of the abuse. State v. Shelton,
                                            - 11 -
851 S.W.2d 134, 137 (Tenn. 1993). Instead, the State may elect to identify a particular
type of abuse or may base the election on “unique surroundings or circumstances that
help to identify an incident.” Id. at 138. The circumstances might include reference to a
meaningful date or event such as a birthday, but “[a]ny description that will identify the
prosecuted offense for the jury is sufficient.” Id. When the victim is only able to give
“generic evidence” of a pattern of repeated abuse without differentiating the instances of
abuse, the jury should receive a modified unanimity instruction which instructs the jury
that it must unanimously agree that the defendant committed all acts described by the
victim. Qualls, 482 S.W.3d at 17. This approach does not, however, apply “[w]here the
prosecution presents non-generic evidence of distinguishable criminal acts.” Id. at 16.

       “The election doctrine refers to the prosecutor’s duty in a case where evidence of
multiple separate incidents is introduced to elect for each count charged the specific
incident on which the jury should deliberate to determine the defendant’s guilt.” Qualls,
482 S.W.3d at 9. The requirement of election ensures that the defendant is able to defend
against a particular charge, protects a defendant against multiple prosecutions for the
same offense, and enables the appellate court to determine the sufficiency of the
evidence. State v. Adams, 24 S.W.3d 289, 294 (Tenn. 2000). However, “[t]he primary
purpose for the election requirement is to ensure that the jury is deliberating about a
single instance of alleged criminal conduct so that the jury may reach a unanimous
verdict.” State v. Smith, 492 S.W.3d 224, 236 (Tenn. 2016).

       Defendant argues that if the evidence presented at trial was “generic,” the trial
court erred by failing to present a modified unanimity jury instruction required in cases of
“‘generic’ evidence” set forth in Qualls. 482 S.W.3d at 2. If the evidence was specific,
on the other hand, Defendant argues that the State was required to elect the specific
incidents on which each charge was based.

        The technical record indicates that the State submitted a written motion containing
a list of proposed jury instructions but the technical record does not include a written
response to this motion from Defendant. After the matter was submitted to this Court on
appeal, we requested supplementation of the record because the transcript included with
the technical record did not contain items such as opening arguments, closing arguments,
an election of offenses made on behalf of the State and the oral jury instructions. Prior to
supplementation of the record, the only discussion with regard to election of offenses in
the technical record appears at the hearing on the motion to amend the indictment, where
the State informed the trial court that they would elect to submit the massage incident to
the jury as a basis Count One, and to use the flashlight incident as the basis for Count
Two. After supplementation of the record, the record included a transcript of the oral
jury instructions and closing statements, during which the State, consistent with earlier
statements, elected to rely on the “massaging incident” for Count One and the “flashlight
                                           - 12 -
incident” for Count Two. While the discussion of jury instructions is brief, it does not
appear that Defendant requested a unanimity instruction or objected to the instructions
given by the trial court.

       Our analysis of this issue is compounded by Defendant’s failure to raise this issue
in his motion for new trial. Defendant’s motion for new trial complains that he was
prejudiced by the State’s “election” to go forward with dates and offenses for which he
had not prepared. This is not a complaint that the State failed to properly make an
election at trial. This is a complaint related to the amendment of the indictment. We
have already determined that there was no prejudice by the amendment to the indictment,
despite the State’s last-minute request. In our view, Defendant has waived this issue by
failing to raise it in his motion for new trial. Defendant does not request plain error
review and we decline to extend it because there was no breach of a clear and
unequivocal rule of law. See State v. Adkisson, 899 S.W.2d 626, 641-42 (Tenn. Crim.
App. 1994).

                                         Sufficiency

        Defendant argues that the evidence is insufficient to support the convictions under
Tennessee Rule of Criminal Procedure 29 and that the verdict is against the weight of the
evidence under Tennessee Rule of Criminal Procedure 33(d). Specifically, Defendant
complains that “[g]iven the issue referred to previously regarding amendment of the
indictment by changing the dates from specific to extremely general and every other issue
submitted in this Appellate Brief, [Defendant] respectfully submits that the jury was in
error in convicting [Defendant].”

        Well-settled principles guide this Court’s review when a defendant challenges the
sufficiency of the evidence. The relevant question is whether any rational trier of fact
could have found the accused guilty of every element of the offense beyond a reasonable
doubt. See Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 319 (1979). The
jury’s verdict replaces the presumption of innocence with one of guilt; therefore, the
burden is shifted onto the defendant to show that the evidence introduced at trial was
insufficient to support such a verdict. State v. Reid, 91 S.W.3d 247, 277 (Tenn. 2002).
The prosecution is entitled to the “‘strongest legitimate view of the evidence and to all
reasonable and legitimate inferences that may be drawn therefrom.’” State v. Goodwin,
143 S.W.3d 771, 775 (Tenn. 2004) (quoting State v. Smith, 24 S.W.3d 274, 279 (Tenn.
2000)). Questions concerning the “‘credibility of the witnesses, the weight to be given
their testimony, and the reconciliation of conflicts in the proof are matters entrusted to the
jury as the trier of fact.’” State v. Wagner, 382 S.W.3d 289, 297 (Tenn. 2012) (quoting
State v. Campbell, 245 S.W.3d 331, 335 (Tenn. 2008)). “‘A guilty verdict by the jury,
approved by the trial court, accredits the testimony of the witnesses for the State and
                                            - 13 -
resolves all conflicts in favor of the prosecution’s theory.’” Reid, 91 S.W.3d at 277
(quoting State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997)). It is not the role of this
Court to reweigh or reevaluate the evidence, nor to substitute our own inferences for
those drawn from the evidence by the trier of fact. Id. The standard of review is the
same whether the conviction is based upon direct evidence, circumstantial evidence, or a
combination of the two. State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011); State v.
Hanson, 279 S.W.3d 265, 275 (Tenn. 2009).

        In order to establish the offense of aggravated sexual battery, the State had to
prove that there was unlawful sexual contact between Defendant and the victim, who was
less than thirteen years of age. T.C.A. § 39-13-504(a)(4). “Sexual contact” means the
intentional touching of anyone’s intimate parts—or the clothing covering those parts—if
the touching can be “reasonably construed as being for the purpose of sexual arousal or
gratification.” T.C.A. § 39-13-501(6). The “primary genital area” is considered an
“intimate part.” T.C.A. § 39-13-501(2).

       Tennessee Rule of Criminal Procedure 29 allows the trial court to “order the entry
of judgment of acquittal of one or more offenses charged in the indictment . . . after the
evidence on either side is closed if the evidence is insufficient to sustain a conviction of
such offense or offenses.” Tenn. R. Crim. P. 29(b). A trial court may reserve ruling on a
motion for judgment of acquittal made after the close of all evidence, submit the case to
the jury, and decide the motion after the jury has returned a guilty verdict. Tenn. R.
Crim. P. 29(d)(2). “At the point the motion is made, the trial court must favor the
opponent of the motion with the strongest legitimate view of the evidence, including all
reasonable inferences, and discard any countervailing evidence.” State v. James, 315
S.W.3d 440, 455 (Tenn. 2010). In other words, the standard by which the trial court
determines a motion for judgment of acquittal is identical to the standard which applies
on appeal in determining the sufficiency of the evidence after a conviction. Id. A
defendant waives his right to appeal from the trial court’s denial of a motion for judgment
of acquittal made at the close of the State’s case-in-chief if the defendant introduces proof
after making the motion. State v. Collier, 411 S.W.3d 886, 893 (Tenn. 2013).

       Tennessee Rule of Criminal Procedure 33(d) provides that “[t]he trial court may
grant a new trial following a verdict of guilty if it disagrees with the jury about the weight
of the evidence.” This rule “‘imposes upon a trial court judge the mandatory duty to
serve as the thirteenth juror in every criminal case,’” and makes “‘approval by the trial
judge of the jury’s verdict as the thirteenth juror . . . a necessary prerequisite to
imposition of a valid judgment.’” State v. Biggs, 218 S.W.3d 643, 653 (Tenn. Crim. App.
2006) (quoting State v. Carter, 896 S.W.2d 119, 122 (Tenn. 1995)). “‘[T]he trial court
must weigh the evidence and grant a new trial if the evidence preponderates against the

                                            - 14 -
weight of the verdict.’” Id. (quoting State v. Blanton, 926 S.W.2d 953, 958 (Tenn. Crim.
App. 1996)).

       The difference between Rule 29 and Rule 33 is that the former is concerned with
the sufficiency of the evidence and the latter with the weight of the evidence. Our
supreme court has explained the difference as follows:


              “In evaluating the legal sufficiency of the evidence, the judge
       determines whether all the necessary elements of the offense have been
       made out, whether the defendant’s identity has been established and
       whether the proof demonstrates the existence of a valid defense. In doing
       so, the court is required to view the evidence in the light most favorable to
       the verdict, giving the prosecution the benefit of all inferences reasonably
       to be drawn from the evidence. . . .

               An inquiry into the weight of the evidence is entirely different. The
       trial judge does not have to view the evidence in the light most favorable to
       the prosecution; he may weigh the evidence himself as if he were a juror
       and determine for himself the credibility of the witnesses and the
       preponderance of the evidence.”


State v. Ellis, 453 S.W.3d 889, 899 (Tenn. 2015) (quoting State v. Johnson, 692 S.W.2d
412, 415 (Tenn. 1985) (Drowota, J., dissenting)). Because “[a]ppellate courts are ill-
suited . . . to assess whether the verdict is supported by the weight and credibility of the
evidence . . . , the accuracy of a trial court’s thirteenth juror determination is not a subject
of appellate review.” State v. Moats, 906 S.W.2d 431, 435 (Tenn. 1995). Although the
duty is mandatory, the trial court is not required to make an explicit statement on the
record that has fulfilled its duty to act as thirteenth juror, and appellate courts may
presume that the trial court has approved the verdict when it overrules a motion for new
trial without comment. Biggs, 218 S.W.3d at 653 (citing Carter, 896 S.W.2d at 122;
State v. Brown, 53 S.W.3d 264, 274 (Tenn. Crim. App. 2000)). “[O]nly when the record
contains statements indicating that the trial court failed to act as the thirteenth juror or
misconstrued its authority under that rule” may an appellate court grant a new trial.
Moats, 906 S.W.2d at 435.

       The record is not clear if Defendant actually made a motion pursuant to Rule 29.
To the extent Defendant moved for a judgment of acquittal at trial, this issue is waived on
appeal because Defendant chose to introduce proof after the close of the State’s proof.
Moreover, the supplemental record includes the announcement of the jury verdict.
                                             - 15 -
Immediately after the verdict, the trial court commented that it “agree[d] with the jury
and approve[d] the jury’s verdict as the [thirteenth] juror.” Additionally, at the hearing
on the motion for new trial, the trial court expressed its satisfaction with the weight of the
evidence and its agreement with the jury verdict. Calling the testimony of the victim,
“very compelling” and the jury’s determination that Defendant was “not truthful,” the
trial court again affirmed the verdict. Therefore, the trial court fulfilled its duty as
thirteenth juror.

        We conclude that the evidence is sufficient to support Defendant’s convictions for
aggravated sexual battery. The victim testified that Defendant rubbed her “private area”
during an incident that occurred a few weeks prior to her forensic interview in 2012 when
she was twelve years of age. This incident started with Defendant massaging her feet and
slowing moving his hands up her legs until his hands reached her private area. The
victim also testified to an incident that occurred in 2009 or 2010 when she was ten years
old during which Defendant told her he needed to check her “down there” with a
flashlight. The victim recalled pulling down her pants and underwear before putting a
pillow over her face as Defendant used his hands to “spread” her “private area” apart.
The victim’s testimony alone is sufficient to support Defendant’s conviction. See State v.
Elkins, 102 S.W.3d 578, 582-83 (Tenn. 2003) (stating that a child victim’s testimony
regarding sexual contact can be sufficient to support a conviction); State v. Shropshire,
45 S.W.3d 64, 70 (Tenn. 2000) (holding that the evidence was sufficient for a conviction
of aggravated sexual battery where the victim testified that she was under thirteen years
old and the defendant forced her to touch his penis). Even though Defendant’s testimony
conflicted with the testimony of the victim, we do not entertain questions concerning the
credibility of a witness because those are matters entrusted to the jury. Wagner, 382
S.W.3d at 297. Therefore, Defendant is not entitled to relief.

                                         Sentencing

        Defendant argues that the trial court improperly sentenced Defendant to an
excessive sentence of twenty years. Specifically, Defendant argues that the trial court
improperly relied upon his criminal history to determine the length of his sentence and
that the trial court improperly found that Defendant digitally penetrated the victim and
used that fact to determine the length of the sentences and impose consecutive
sentencing. The State counters that Defendant has failed to overcome the presumption
that his sentence is reasonable.

       When a defendant challenges the length or manner of service of a within-range
sentence, this Court reviews the trial court’s sentencing decision under an abuse of
discretion standard with a presumption of reasonableness. State v. Caudle, 388 S.W.3d
273, 278-79 (Tenn. 2012); State v. Bise, 380 S.W.3d 682, 708 (Tenn. 2012). This
                                            - 16 -
presumption applies to “within-range sentencing decisions that reflect a proper
application of the purposes and principles of the Sentencing Act.” Bise, 380 S.W.3d at
707. A trial court abuses its discretion in sentencing when it “applie[s] an incorrect legal
standard, or reache[s] a decision which is against logic or reasoning that cause[s] an
injustice to the party complaining.” State v. Shuck, 953 S.W.2d 662, 669 (Tenn. 1997)
(citing Ballard v. Herzke, 924 S.W.2d 652, 661 (Tenn. 1996)). This deferential standard
does not permit an appellate court to substitute its judgment for that of the trial court.
Myint v. Allstate Ins. Co., 970 S.W.2d 920, 927 (Tenn. 1998). The defendant bears the
burden of proving that the sentence is improper. T.C.A. § 40-35-101, Sentencing
Comm’n Cmts.

        In reaching its decision, the trial court must consider the following factors: (1) the
evidence, if any, received at the trial and the sentencing hearing; (2) the presentence
report; (3) the principles of sentencing and arguments as to sentencing alternatives; (4)
the nature and characteristics of the criminal conduct involved; (5) evidence and
information offered by the parties on enhancement and mitigating factors; (6) any
statistical information provided by the administrative office of the courts as to sentencing
practices for similar offenses in Tennessee; (7) any statement by the appellant in his own
behalf; and (8) the result of the validated risk and needs assessment conducted by the
department and contained in the presentence report. See T.C.A § 40-35-102, -103, -
210(b); see also Bise, 380 S.W.3d at 697-98. Additionally, the sentence imposed “should
be no greater than that deserved for the offense committed” and “should be the least
severe measure necessary to achieve the purposes for which the sentence is imposed.”
T.C.A. § 40-35-103(2), (4). The weighing of various enhancement and mitigating factors
is within the sound discretion of the trial court. State v. Carter, 254 S.W.3d 335, 345
(Tenn. 2008). This Court will uphold the sentence “so long as it is within the appropriate
range and the record demonstrates that the sentence is otherwise in compliance with the
purposes and principles listed by statute.” Bise, 380 S.W.3d at 709.

        In sentencing Defendant for two counts of aggravated sexual battery, the trial
court determined that Defendant was a Range I, standard offender convicted of two Class
B felonies. As such, Defendant was subject to a sentence of eight to twelve years for
each conviction. T.C.A. § 40-35-112(a)(2); 39-13-504(b). Before sentencing Defendant
to ten years on each count, the trial court applied four enhancement factors and one
mitigating factor. The trial court determined that Defendant abused a position of private
trust, inflicted great emotional distress on the victim and her family, committed the
crimes to gratify his desire for pleasure or excitement, and had a previous history of
criminal convictions or criminal behavior. T.C.A. § 40-35-114(1), (7), (14), (15).
Defendant insists that the trial court improperly determined that Defendant was “digitally
penetrating” the victim and that this coupled with other instances of abuse was criminal
behavior to support the application of the enhancement factor. Even if the trial court
                                            - 17 -
improperly applied this one enhancement factor, the trial court used other enhancement
factors to enhance Defendant’s sentence. Defendant’s sentence is within the range of
punishment for his conviction. He is not entitled to relief on this issue.

                                  Consecutive Sentencing

        In State v. Pollard, 432 S.W.3d 851 (Tenn. 2013), the Tennessee Supreme Court
expanded its holding in Bise to also apply to decisions by trial courts regarding
consecutive sentencing. Id. at 859. This Court must give “deference to the trial court’s
exercise of its discretionary authority to impose consecutive sentences if it has provided
reasons on the record establishing at least one of the seven grounds listed in Tennessee
Code Annotated section 40-35-115(b).” Id. at 861. “Any one of [the] grounds [listed in
section 40-35-115(b)] is a sufficient basis for the imposition of consecutive sentences.”
Id. at 862 (citing State v. Dickson, 413 S.W.3d 735 (Tenn. 2013)). One of these factors is
if the defendant is an offender whose record of criminal activity is extensive or that the
defendant is convicted of two or more statutory offenses involving sexual abuse of a
minor with consideration of the aggravating circumstances arising from the relationship
between the defendant and victim or victims, the time span of defendant’s undetected
sexual activity, the nature and scope of the sexual acts and the extent of the residual,
physical and mental damage to the victim. T.C.A. § 40-35-115(b)(2), (5).

        As relevant to this case, the trial court found that there was “credible testimony”
from the victim that there was additional extensive criminal activity that went uncharged
in the indictment. The trial court also noted that Defendant was convicted of two
offenses involving the sexual abuse of a minor, that he was the minor’s stepfather, that
the abuse lasted for about two years, that the sexual acts were varied, and that there was
lasting mental damage to the victim as a result of the abuse. The trial court did not abuse
its discretion by ordering consecutive sentencing. Defendant is not entitled to relief on
this issue.

                                     Jury Instructions

        Finally, though not raised by either party on appeal, our review of the entire record
in this case necessarily included a review of the jury instructions. In the technical record
initially provided to this Court on appeal, we received a written copy of the jury charge
but did not receive a transcript of the oral charge to the jury. The written charge began
with the following:


              The Defendant, Lynn Frank Bristol, is charged in Count 1 of the
       indictment with the crime of Aggravated Sexual Battery. The offense of
                                           - 18 -
       Aggravated Sexual Battery necessarily includes the lesser offenses of
       Attempted Aggravated Sexual Battery; Sexual Battery; Attempted Sexual
       Battery; Child Abuse; and, Assault.

              Defendant is charged in Count 2 of the Indictment with the crime of
       Rape Of a Child. The offense of Rape Of a Child necessarily includes the
       lesser offense of Attempted Rape Of a Child; Aggravated Sexual Battery;
       Attempted Aggravated Sexual Battery; Sexual Battery; Attempted Sexual
       Battery; Child Abuse; and, Assault.

       The Defendant pleads not guilty to each and every offense embraced in the
       indictment.


(Emphasis added).

        Next, the written charge included pattern jury instructions for the offenses of
aggravated sexual battery and sexual battery. These were followed by written
instructions on presumption of innocence; reasonable doubt; expert witness testimony;4
burden of proof: elements and date of offense; burden of proof: venue (general);
deliberation: order of consideration; credibility of witnesses: general and defendant
testifying; multiple counts: finding on each required; direct and circumstantial evidence;
witnesses; evidence of other crimes; when identification not material; impeachment of
witness; confession (admission against interest); inferences; use of juror notes; no outside
communication during deliberation; no sympathy or prejudice by jury; jury: deliberation
– deadlocked jury charge; and selecting foreperson. Noticeably absent are written
instructions for the indicted offense of rape of a child and the lesser-included offenses of
attempted aggravated sexual battery, attempted rape of a child, attempted sexual battery,
child abuse, or assault. Also absent were definitions for intentionally, knowing,
recklessly and all definitions that define sexual contact, including penetration and
intimate parts.     Because of these noticeably absent instructions, we requested
supplementation of the record with the transcript from the oral jury instructions to
compare the two.

       Upon receipt and review of the transcript of the oral jury charge, it appears the oral
jury charge and the written jury charge are vastly different and do not track one another.
The oral charge given by the trial court, according to the trial transcript, does charge the
jury on what must be proven by the State to establish rape of a child, attempted rape of a
child, aggravated sexual battery, attempted aggravated sexual battery, sexual battery,

       4
           This instruction actually appears twice within the written charge.
                                                    - 19 -
attempted sexual battery, child abuse, and assault. In other words, all of the offenses
appearing on the first page of the written charge. Furthermore, the oral charge includes a
substantial number of required instructions that are delineated by Tennessee Pattern Jury
Criminal Instructions (T.P.I.- Crim.) which do not appear in the written charge.

       Because Defendant did not object to the charge at trial, and the issue was not
raised by Defendant in a motion for new trial or on appeal, this Court is limited to
reviewing the issue for plain error. See Tenn. R. App. P. 36(b) (“When necessary to do
substantial justice, an appellate court may consider an error that has affected the
substantial rights of a party at any time, even though the error was not raised in the
motion for a new trial or assigned as error on appeal.”); Faulkner, 154 S.W.3d at 58. An
appellate court can sua sponte invoke plain error relief but this right should be exercised
sparingly “because ‘appellate courts do not sit as self-directed boards of legal inquiry and
research, but essentially as arbitrators of legal questions presented and argued by the
parties before them.’” State v. Bishop, 431 S.W.3d 22, 44 (Tenn. 2014) (quoting State v.
Northern, 262 S.W.3d 741, 766 (Tenn. 2008) (Holder, J., concurring and dissenting)).
While uncommon, issues not raised in the trial court may be reviewed in the discretion of
the appellate court for plain error when these five factors are established: (a) the record
clearly establishes what occurred in the trial court; (b) a clear and unequivocal rule of law
was breached; (c) a substantial right of the accused was adversely affected; (d) the
defendant did not waive the issue for tactical reasons; and (e) consideration of the error is
necessary to do substantial justice. State v. Martin, 505 S.W.3d 492, 504 (Tenn. 2016);
State v. Smith, 24 S.W.3d 274, 282 (Tenn. 2000).

        Here, the record, as supplemented, clearly establishes what occurred in the trial
court. The technical record, after supplementation, included both the written jury
instructions and the trial court’s recitation of the jury instructions prior to the jury
beginning its deliberations. The record before this Court does not contain any evidence
that the trial court submitted a written definition of rape of a child, attempted rape of a
child, attempted aggravated sexual battery, attempted sexual battery, sexual battery, child
abuse, or neglect, and many critical sexual definitions, the record is clear that these
instructions were only provided to the jury orally. The trial court’s failure to give the
jury complete written instructions breached a clear an unequivocal rule of law. Rule
30(c) of the Tennessee Rules of Criminal Procedure provides,

       In the trial of all felonies--except where pleas of guilty have been entered--
       every word of the judge’s instructions shall be reduced to writing before
       being given to the jury. The written charge shall be read to the jury and
       taken to the jury room by the jury when it retires to deliberate. The jury
       shall have possession of the written charge during its deliberations. After
       the jury’s deliberations have concluded, the written charge shall be returned
                                           - 20 -
       to the judge and filed with the record, but it need not be copied in the
       minutes.

(Emphasis added). The word “shall” is generally construed as being mandatory rather
than discretionary. See State v. Haddon, 109 S.W.3d 382, 386 (Tenn. Crim. App. 2002)
(citing Stubbs v. State, 393 S.W.2d 150 (Tenn. 1965)). The Tennessee Supreme Court
has long held that the requirement that “every word of the judge’s instructions shall be
reduced to writing” is mandatory. See State v. Gorman, 628 S.W.2d 739, 740 (Tenn.
1982) (citing McElhaney v. State, 420 S.W.2d 643, 645 (Tenn. 1967)). Thus, Rule
30(c)’s requirements that the jury charge be both provided in writing and read aloud to
the jury are clear and unequivocal.

        Moreover, the trial court’s failure to include all of the written definitions to the
jury prior to deliberation adversely affected a substantial right of Defendant. Defendants
in criminal cases have a constitutional right to trial by jury, which includes the “right to a
correct and complete charge of the law, so that each issue of fact raised by the evidence
will be submitted to the jury on proper instructions.” State v. Garrison, 40 S.W.3d 426,
432 (Tenn. 2000). Thus, trial courts have a duty “to instruct the jury on the general
principles of law applicable to the facts of the case.” State v. Clark, 452 S.W.3d 268,
294-95 (Tenn. 2014) (citations omitted). “This right encompasses the right to have the
jury instructed on all lesser-included offenses supported by the evidence.” State v. Page,
184 S.W.3d 223, 229 (Tenn. 2006). The written jury charge in this case was incomplete.
It did not contain instructions for the indicted offense of rape of a child or several of the
lesser-included offenses and definitions.

       There is no evidence in the record that Defendant waived the issue for tactical
purposes. The oral instruction indicates that the jury was given the instructions on the
indicted offenses as well as all the lesser-included offenses. Although not in the oral
instructions, the written instructions state that “the Defendant pleads not guilty to each
and every offense embraced in the indictment.” However, many of the offenses
embraced in the indictment were not included in the written instructions. At no place in
the record is there any indication that Defendant, for any reason, did not want all the oral
instructions included in the written instructions. In fact, when asked by the trial court at
the conclusion of the oral instructions if he accepted the oral instructions or had any
objection, counsel for Defendant stated he accepted the oral instructions.

       Finally, we must determine whether consideration of the error is necessary to do
substantial justice. This Court faced a similar issue albeit with regard to a supplemental
written instruction that was added by the trial court in State v. Dylan Brewer, No.
W2017-01725-CCA-R3-CD, 2019 WL 1109917, at *4 (Tenn. Crim. App. Mar. 11,
2019), no perm. app. filed. In Dylan Brewer, this Court determined that the trial court
                                            - 21 -
erred by failing to orally instruct the jury as to the definitions of intentionally and
knowingly even though the written charge submitted to the jury included the definitions
because Rule 30 requires jury instructions to be provided to the jury both orally and in
writing. Id. at *7-8. While recognizing that failure to properly instruct the jury on a
material element of an offense is a non-structural constitutional error subject to harmless
error review, in Dylan Brewer we determined that the error was not harmless because the
charge “failed to fairly submit the legal issues to the jury” especially in a case where the
proof was largely circumstantial. Id. Like Dylan Brewer, we cannot conclude beyond a
reasonable doubt that the trial court’s failure to submit the written charge to the jury on
an indicted offense as well as several lesser-included offenses, and critical definitions, is
harmless. The rule states that the “every word of the judge’s instructions shall be reduced
to writing before being given to the jury.” Tenn. R. Crim. P. 30(c). Based on the
supplemented record before this Court, that clearly did not happen in this case.
Moreover, a jury instruction is prejudicial error if it “‘fails to fairly submit the legal issue
or if it misleads the jury as to the applicable law.’” State v. Guy, 165 S.W.3d 651, 659
(Tenn. Crim. App. May 11, 2004) (quoting State v. Hodges, 944 S.W.2d 346, 352 (Tenn.
1997)). All of the elements of each offense must be described and defined in connection
with that offense. State v. Cravens, 764 S.W.2d 754, 756 (Tenn. 1989.

        Consequently, we conclude that all of the required factors for plain error relief
have been met. Therefore, we must reverse the judgment of the trial court and remand
the case for a new trial before a properly instructed jury. Furthermore, based upon
principles of double jeopardy, because page 4 of the signed verdict form indicates the
jury found Defendant not guilty of the offense of rape of a child, as charged in Count
Two of the indictment, the State must now proceed with the next lesser-included offense
of aggravated sexual battery, for Count Two. State. v. Rush, 50 S.W.3d 424 (Tenn. 2001)
(citing State. v. Maupin, 859 S.W.2d 313 (Tenn. 1993)).

                                         Conclusion

       For the foregoing reasons, the judgments of the trial court are reversed. The
matter is remanded to the trial court for further proceedings.


                                                ____________________________________
                                                TIMOTHY L. EASTER, JUDGE




                                             - 22 -